DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2. The Information Disclosure statement filed on 12/29/2021 and 9/29/2021 have been considered.

3. Claims 1-21 are allowed.

4. The following is an Examiner’s reason for allowance.

5. Regarding claims 1 (apparatus) and 7 (method), 12 (apparatus) and 17 (method) the closest prior art is Anderson et al; (US 2019/0187198). Regarding claim 1, Anderson discloses probe optical source configured to provide a first optical signal; (laser source for providing first optical signal 780nm, see figure 2a; (Equivalent to Applicant’s figure 1) an electromagnetic source configured to provide a modulated electromagnetic signal; (RS source providing the modulated RF signal based on the fiber modulator 2004, see figure 20a; (Equivalent to Applicant’s figure 1)  a vapor cell configured to receive the first optical signal and, first modulated electromagnetic signal from a first microwave modulator/exciter the vapor cell configured to modulate the first optical signal based on one of the received first modulated electromagnetic signal to (Rb vapor cell 106 receiving the optical signal (780nm) which is further modulated based on the RF modulated signal output by the horn antenna, see figure 20; (Equivalent to Applicant’s figure 1)and free space launching optics configured to receive the modulated output optical signal and transmit the modulated optical signal into free space ;(the output of the Rb vapor cell 106 is launched in the free space to be detected by the photodetector 2306, see figure 20a; (Equivalent to Applicant’s figure 1).



    PNG
    media_image1.png
    504
    485
    media_image1.png
    Greyscale


However regarding claim 1, the prior art of record fails to disclose a second modulated electromagnetic signal via free space from a remote transmitter.

However regarding 7, the prior art of record fails to disclose receiving a second modulated electromagnetic signal from a remote transmitter.


However regarding claim 12, the prior art of record fails to disclose a second modulated electromagnetic signal via free space from a remote transmitter; a Transmit/Receive (T/R) switch configured to switch between, providing the modulated output optical signal to launching optics of the transmitter for transmitting the modulated output optical signal from the vapor cell into free space and providing the modulated output optical signal from the vapor cell to the receiver to provide the received output optical signal to an optical detector.

However regarding claim 17, the prior art of record fails to disclose a second modulated electromagnetic signal from a remote electromagnetic transmitter; controlling a Transmit/Receive (T/R) switch to transmit the modulated optical signal into free space or to provide receive the modulated output optical signal from the vapor cell to a detector.



art made of record to overcome the limitations as discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue and to avoid processing delays, should preferably accompany the
issue fee. Such submissions should be clearly labeled "Comments on Statement of
Reasons for Allowance”.

Conclusion

6. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Deb et al (US 10763966) discloses an apparatus for converting an analogue RF signal to an optical signal using a vapor cell, see figure 2.

b. Holloway et al (US 2020/0292606) discloses a Rydberg atom radio frequency power determining power of reference radiation including a vapor cell, see figure 2

c. Shaffer et al (US 10509065) discloses reception of electromagnetic radiation by using the vapor cell sensor, see figure 1.



e. Wilkinson et al (US 2014/0321487) discloses ultra-stable frequency reference generation system using two-photon rubidium transition, see figure 1.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/AMRITBIR K SANDHU/Primary Examiner, Art Unit 2636